DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US-PGPUB 2017/0315522).
Regarding claim 1, Kwon teaches a control system comprising: an off-premise internet cloud and tool subsystem [Fig. 6, Fig. 10, 102, off-premise system is used to control and monitor devices in a building remotely]; an on-premise networking infrastructure and control subsystem [Fig. 1, 10, on-premise system and network infrastructure to control devices in a building]; an internet protocol controller subsystem [Fig. 1, 12, 18, messages are communicated using IP from control sever to network controller which controls devices locally]; an external bus device subsystem [Fig. 1, BACnet/MSTP subsystem]; and an input/output (IO) device subsystem [Fig. 1, 16, controller that control devices]; and wherein the internet protocol controller subsystem relates to a specialty apparatus for one or more buildings [Para 50, the subsystem controls devices of a building].
Regarding claim 2, Kwon teaches the specialty apparatus for the one or more buildings is a heating, ventilation, and air conditioning (HVAC) controller [Para 53].
Regarding claim 3, Kwon teaches the external bus device subsystem comprises a local IO device communication subsystem [Fig. 1, BACnet/MSTP connected to unitary controllers].
Regarding claim 4, Kwon teaches the IO device subsystem comprises expansion IO devices and physical IO devices [Para 50-53].
Regarding claim 8, Kwon teaches a method for constructing a secure control system, comprising: interconnecting an off-premise internet cloud and tool subsystem across an internet boundary with an on-premise networking infrastructure and control subsystem via one or more secure and non-secure connections [Fig. 6, Fig. 10, 102, off-premise system is used to control and monitor devices in a building remotely which is connected to Fig. 1, 10, on-premise system and network infrastructure to control devices in a building]; interconnecting the on-premise networking infrastructure and control subsystem with an internet protocol controller subsystem via one or more secure and non-secure connections [Fig. 1, network controller 18 is connected to controllers 16]; interconnecting the internet protocol controller subsystem with an external bus device subsystem via one or more secure and non-secure connections [Fig. 1, BACnet/MSTP bus is used for interconnecting controller and devices]; and interconnecting the external bus device subsystem with an IO device subsystem [Fig. 1, BACnet/MSTP bus connects controllers 16].
Allowable Subject Matter
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 15, Kwon et al. (US-PGPUB 2017/0315522) teaches an apparatus for a secure direct digital control and integration control platform comprises: an internet protocol controller subsystem having a direct digital control module, a web server, and a workstation platform operating subsystem interconnected with one another [Fig. 1, 14, 12, 18, 16].
However, Kwon does not teach the web server is connected to a remote communication virtual private network (VPN) connector and to a first serial communication manager that is connected to an encrypted file system and has a secure connection to a second serial communication manager.
Above taken with other limitations from the claims and dependent claims is considered novel and non-obvious.
Claims 5-7 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gerszewski et al. (USPN 11,237,528) teaches installing a building controller at a customer location.  The building controller is partially configured.  A message is left at the building controller for a customer.  The message includes an instruction on how the customer can act to further configure the building controller.
Blair et al. (USPN 11,162,702) teaches sending a command message to a system controller directing operation of a component in a heating, air conditioning and ventilation (HVAC) system by a server.  Process response in the HVAC system is detected by a diagnostic module.  A message is sent to the server for reporting the process response comprising HVAC system identifying information.
Rupp et al. (USPN 10,753,630) teaches providing an ambient temperature sensor connected to components of a heating, ventilating and air conditioning (HVAC) equipment.  The sensor and the HVAC equipment are connected to an on-premises monitoring device.  Data is collected from the sensor and the HVAC equipment at the monitoring device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/         Primary Examiner, Art Unit 2464